Citation Nr: 1400674	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-23 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic sinusitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to an effective date earlier than May 18, 2011 for a disability allowance for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his co-worker


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to December 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO in Waco, Texas, inter alia, denied the Veteran's claim of a rating in excess of 10 percent for chronic sinusitis.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

This appeal to the Board of Veterans' Appeals (Board) also arose from a June 2011 rating decision in which the RO in Waco, Texas, granted disability allowance for a dependent spouse, effective May 18, 2011.  In July 2011, the Veteran filed a notice of disagreement (NOD) with the effective date.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Honolulu, Hawaii; a transcript of that hearing is of record. 

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records through November 2013 that have been considered.    

The Board's decision addressing the claim for an effective date earlier than May 18, 2011 for disability allowance for a dependent spouse is set forth below.  The claim for a rating in excess of 10 percent for chronic sinusitis-expanded to include extra-schedular consideration, as discussed below-is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


 FINDINGS OF FACT

1.  The Veteran's service-connected disabilities were first rated as 30 percent disabling or higher, effective February 17, 2009. 

2.  The Veteran and his spouse were married in a civil ceremony under the laws of the State of Texas on April 17, 2010 and participated in a religious ceremony on July 24, 2010; there is no evidence that the marriage was void, annulled, or ended in divorce at any time relevant to this appeal.  

3.  The RO received the Veteran's Declaration of Status of Dependents with a copy of the April 17, 2010 civil marriage license that first identified the existence of a spouse on May 18, 2011, greater than one year from the date of the event. 
 

CONCLUSION OF LAW

The claim for an effective date earlier than May 18, 2011 for a disability allowance for a dependent spouse is without legal merit.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.4, 3.204, 3.401 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

In the present appeal, the September 2012 SOC included citation to the provisions of 38 C.F.R. § 3.401 and discussion of the legal authority governing effective dates for awards of additional disability compensation for dependents.  The September 2012 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the June 2013 hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The Veteran served as a U.S. Navy storekeeper.  He asserted in a May 2011 claim and in a June 2011 notice of disagreement that he married his current spouse on April 17, 2010 in Forth Worth, Texas.  

Additional monthly disability compensation for dependents is warranted when a veteran is entitled to disability compensation evaluated as thirty percent or greater. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

Additional compensation for a new dependent will be effective the latest of the: 
(1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" means the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1).

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of marriage, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  A claimant must also provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1).  Proof of marriage and divorce are addressed in 38 C.F.R. §§ 3.205, 3.206 (2013) and include a copy of the public record of marriage or the affidavit of the clergyman who officiated or affidavits of two or more eyewitnesses.  38 C.F.R. § 3.207 (2013) addresses the types of evidence necessary to show that a marriage was void or annulled.  

In a May 2009 rating decision, the Veteran's disabilities were rated as 30 percent disabling or higher, effective February 17, 2009.  Thus, he was eligible for additional benefits based on dependency, provided certain requirements were met.  In correspondence forwarding the decision, the RO advised the Veteran that his compensation was based on his status as single with no dependents.  

In a Declaration of Status of Dependents (VA Form 21-686c) dated May 17, 2011 and received by the RO on May 18, 2011, the Veteran reported that he married his spouse on April 17, 2010.  The form contained the full name and Social Security Number of his spouse and the date and place of marriage.  The Veteran attached a copy of a marriage license issued on April 9, 2010 by a county clerk in Tarrant County, Texas, and solemnized by a justice of the peace on April 17, 2010 in Fort Worth, Texas.

In a June 2011 notice of disagreement, the Veteran asserted that he and his spouse were married in a civil ceremony on April 17, 2010 and later participated in a religious marriage ceremony.  He reported that he forgot to notify VA at that time because of preparations for the wedding, relocation of his family to another state, and starting a new job.  In a July 2011 statement (also characterized as a "notice of disagreement"), the Veteran asserted that a VA customer service representative told him that a retroactive payment for disability allowance for dependents could be made.  During a June 2013 Board hearing, the Veteran testified that he was married by a Justice of the Peace on April 17, 2010 but again in a religious ceremony in July 2011 and contended that the latter date should be the basis for establishing the effective date.  

In July 2013, the Veteran submitted a copy of a wedding invitation and a document signed by an unidentified person affiliated with a church in Dallas County, Texas noting that a marriage ceremony was performed on July 24, 2010 joining the Veteran and the same spouse identified in the earlier civil license.  This document was accompanied by a waiver of initial RO consideration of the evidence. 

While the appellant asserts his entitlement an earlier effective date for a disability allowance for a dependent spouse, considering the record in light of the above-noted legal authority, the Board finds that no effective date earlier than May 18, 2011 is assignable. 

The basic facts in this case are not in dispute.  The effective date of the Veteran's qualifying disability rating of 30 percent or greater is February 17, 2009, and the Veteran did not have dependents within one year of this date.  The date of commencement of the award was March 1, 2009.  The date when dependency arose was April 17, 2010, the date the Veteran and his spouse were married under the laws of the State of Texas.  The marriage was not void or annulled.  Therefore, the July 24, 2010 religious ceremony did not change the status of dependents.  
However, the evidence of the religious ceremony was not received by VA until July 2013, also greater than one year from the date of the event.  The date of claim was May 18, 2011, the date the RO received the Veteran's Declaration of Status of Dependents and the earliest notice to VA of the existence of a dependent.  The Declaration and the supporting evidence were not received within one year of the event.  Therefore, the effective date of the dependency award must be May 18, 2011.  

The Board acknowledges the Veteran's explanation that he did not inform VA promptly because of family and job events and that a VA employee advised him that an allowance could be payable retroactive to the date of marriage.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date earlier than May 18, 2011 for the award of a disability allowance for a dependent spouse is assignable, the claim for an earlier effective date must be denied.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 18, 2011 for additional disability allowance for a dependent spouse is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

The most recent VA examination of the service-connected chronic sinusitis was in February 2008.  During the July 2013 Board hearing, the Veteran testified that his sinus symptoms had become more severe since the last examination.  He testified regarding the nature and frequency of his specific symptoms, use of antibiotic and steroid medications, and the impairment of his occupational duties because of sinus exacerbations.  A co-worker also testified as to the impact of the disability on the Veteran's work performance, and the Veteran also submitted statements dated in May and June 2013 from other co-workers and VA physicians with similar information.  

Records of VA outpatient treatment from December 2011 through November 2013 are associated with the electronic claims file.  Although primary care records generally show on-going prescriptions for a steroid nasal spray, in October 2012, a VA ear, nose, and throat physician noted that the Veteran's imaging study was normal, that the Veteran declined any further medical or surgical treatment, and that he desired regular consultations only to document the disorder for compensation purposes.  A few days later, a clinician noted the Veteran's report of not using medications because he did not understand how they worked.  

To ensure that the record reflects the current severity of the Veteran's service-connected chronic sinusitis, the Board finds that more contemporaneous examination is needed to properly evaluate this disability and resolve the apparently significant disparity between the oral and written statements and the outpatient treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board further notes that the Veteran's, his co-workers, and his physician's assertions regarding the impact of the disability on the Veteran's occupational duties appear to raise the question of the Veteran's entitlement to a higher rating for sinusitis on an extra-schedular basis.  See 38 C.F.R. § 3.321 (2013).  While the RO should consider whether the procedures to award a higher rating on an extra-schedular rating are invoked, in the first instance, to avoid any prejudice to the Veteran, the Board also finds that medical comment as to the impact of the Veteran's chronic sinusitis on his employability would also be helpful in resolving the claim. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to arrange and associate with the claims file all outstanding, pertinent records.

As for VA records, the record reflects that there may be outstanding, relevant VA medical records.  In this regard, the Veteran reported that he moved from Texas to New Hampshire in 2010.  While the claims file currently includes outpatient treatment records from the Dallas VA Medical Center and outpatient clinics prior to April 2010 and from the VA Pacific Islands Health Care System from December 2011 to November 2013, the record suggests that additional relevant VA records between April 2010 and December 2011 may exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any outstanding records of VA evaluation and/or treatment of the Veteran from April 2010 to December 2011 and following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted (to include obtaining an extra-schedular determination from the Director of VA's Compensation and Pension Service, as appropriate) prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding records of VA evaluation and/or treatment of the Veteran from April 2010 to December 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record including records of any VA treatment between April 2010 and December 2011.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 including any VA outpatient treatment records between April 2010 and December 2011.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA sinus examination by an appropriate physician at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, and copies of all relevant Virtual VA records and the Board hearing transcript must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history, assertions, and supporting statements.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render all findings needed for evaluation of the Veteran's chronic sinusitis, to include describing the nature and frequency of incapacitating or non-incapacitating episodes, medications, and symptoms including headaches, pain, and purulent discharge or crusting.  

The examiner should also comment upon the extent of occupational impairment resulting from the chronic sinus disability.  In providing such comment, the examiner must specifically consider and discuss the Veteran's lay statements and the observations of the Veteran's coworkers and VA physicians in the May to June 2013 statements.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any other development and/or notification action deemed necessary (to include obtaining an extra-schedular determination from the Director of VA's Compensation and Pension Service, as appropriate), adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 3.321(b)(1)).

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate period of time for response before the 
claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


